DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Claims 19-30, 32-33 and 36-38 are rejected.

Claims 34-35 are withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/29/21.  In particular, claim 19 has been amended to further define the molecule and the conditions.  Further, claims 37-38 are new.    

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim(s) 19-23, 29-30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piao et al. Thin Solid Films 518, 481-484 (2009).  
As to claims 19-23, 29-30 and 32, Piao discloses the crosslinking of a copolymer of methyl methacrylate (MMA) and an isocyanato methacryatle (2-methacryloyloxyethyl isocyanate (MOI)) with an electro optic molecule.  See pages 481-482.
Specifically, the electro optic molecule (having the ABA structure of claim 29) is

    PNG
    media_image1.png
    241
    120
    media_image1.png
    Greyscale
, which reads on formula 1, wherein RD4a=RD5a=alkyl hydroxyl, RD3a=RD1a=hydrogen, X=linking group, RA1a=RA2a=hydrogen.  This reads on condition II.  Specifically see figure 1.  Specifically note that reactive A (isocyanate) of the polymer is reacted with reactive B (hydroxyl) of the molecule to form bond C (urethane).  



Claim(s) 19-30, 33 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/026370 (herein Phelan).
As to claims 19-23, 29-30, Phelan discloses (paragraphs 36-38) a crosslinking of methacrylate based copolymers with a chromophore (an electro optic molecule) carrying two functional (B) groups (hydroxyl) specifically:

    PNG
    media_image2.png
    360
    265
    media_image2.png
    Greyscale

, with a polymer with multiple functional reactive groups (polymer of general structure 
    PNG
    media_image3.png
    129
    171
    media_image3.png
    Greyscale
) such as the reactive groups (A) isocyanato that is reacted with the chromophore to yield the ester, urethane etc. bond (C).  Also see examples.  It is noted that the claim contains product by process limitations (reaction product of an isocyanate A and B to yield C).  The process limitations are given little patentable weight absent a showing of criticality.  However, in the instant case, Phelan utilizes isocyanato group A, which are blocked (and unblocked) to react with hydroxyl 
The chromophore of crosslinker A is a D-B-A structure.  Note that the originally filed specification exemplifies the donor (paragraphs 33-34) bridge (paragraphs 54-58) and acceptor (paragraphs 74-75), which reads on the crosslinker of Phelan.

    PNG
    media_image4.png
    457
    320
    media_image4.png
    Greyscale

Note that this reads on condition III, wherein the base polymer is a methacrylate (paragraph 31), RA2a is a hydroxyaralkyl (
    PNG
    media_image5.png
    140
    157
    media_image5.png
    Greyscale
)and RD4a is hydroxyalkyl (
    PNG
    media_image6.png
    48
    117
    media_image6.png
    Greyscale
).  All limitations are met.
As to claim 24-25, isobornyl methacrylate is taught.  See page 11 and paragraph 31.  Also see examples.
As to claims 26-28, see examples such in paragraph 69 teaching 1-adamantyl methacrylate (alicyclic monomer a2) in 0.91 mol and dimethyl-2-(2-(methacroloyoxy)ethyl)carbamoyl)malonate) (which is a block isocyanato methacrylate prepared in example 6) in an amount of 0.35 mols.  Thus a mol ratio of about 3:1, which is within the claimed range.  
As to claim 33, see examples, such as examples 4 and 5 which utilize an amount of about 4 (base polymer) to about 1 (chromophore/crosslinker).
As to claim 36, the polymers are utilized in electro optic devices.  See paragraph 1 and 27.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/026370 (herein Phelan).
As to claim 37, Phelan discloses (paragraphs 36-38) a crosslinking of methacrylate based copolymers.  The base copolymer comprising a methacrylate based polymer with an iso(thiocyanoato group)  and a unit a2 of an iso(thio)cyanato free groupcontaining an alicyclic methacrylate (adamantly or isobornyl methacrylate, see paragraph 31).  The base polymer with a chromophore (an electro optic molecule) carrying two functional (B) groups (hydroxyl) specifically:

    PNG
    media_image2.png
    360
    265
    media_image2.png
    Greyscale

, with a polymer with multiple functional reactive groups (polymer of general structure 
    PNG
    media_image3.png
    129
    171
    media_image3.png
    Greyscale
) such as the reactive groups (A) isocyanato that is reacted with the chromophore to yield the ester, urethane etc. bond (C).  Also see examples.  It is noted that the claim contains product by process limitations (reaction product of an isocyanate A and B to yield C).  The process limitations are given little patentable weight absent a showing of criticality.  However, in the instant case, Phelan utilizes isocyanato group A, which are blocked (and unblocked) to react with hydroxyl groups B to yield urethanes, thus reading on the instant claims.  Note that applicant defines (thio)urethane, etc. as either a urethane or a thiourethane.  This nomenclature is 
The chromophore of crosslinker A is a D-B-A structure.  Note that the originally filed specification exemplifies the donor (paragraphs 33-34) bridge (paragraphs 54-58) and acceptor (paragraphs 74-75), which reads on the crosslinker of Phelan.
The difference between Phelan and the claimed invention is that Phelan has one example with crosslinker A (reading on formula I) and a different example with a2.  While there are no examples with both formula I and a2, the broader disclosure (as elucidated above) teaches both.  The molecule of formula I and polymers with a2 are taught as suitable and yield predictable solutions (crosslinked polymers for optoelectronic devices).  
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (col. 8, lines 10-31) which the broader disclosure implies yields predictable results (curing of the compositions) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  
In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the compositions suggested by Phelan including ones with formula I and a2 as claimed and thereby arrive at the claimed invention.

As to claim 38, the linking group is B-I, wherein RB1=RB2=hydrogen and Pi1 and Pi2 are direct bonds.

    PNG
    media_image4.png
    457
    320
    media_image4.png
    Greyscale

Specifically,  RA2a is a hydroxyaralkyl (
    PNG
    media_image5.png
    140
    157
    media_image5.png
    Greyscale
)and RD4a is hydroxyalkyl (
    PNG
    media_image6.png
    48
    117
    media_image6.png
    Greyscale
).  All limitations are met.
Similarly, with respect to claims 24-28 (the discussion with respect to claim 19 is incorporated herein by reference), isobornyl methacrylate is taught.  See page 11 and 
The difference between Phelan and the claimed invention is that Phelan has one example with crosslinker A (reading on formula I) and a different example with a2.  While there are no examples with both formula I and a2, the broader disclosure (as elucidated above) teaches both.  The molecule of formula I and polymers with a2 are taught as suitable and yield predictable solutions (crosslinked polymers for optoelectronic devices).  
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (col. 8, lines 10-31) which the broader disclosure implies yields predictable results (curing of the compositions) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  
In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the compositions suggested by Phelan including ones with formula I and a2 as claimed and thereby arrive at the claimed invention.


Response to Arguments
Applicant's arguments with respect to Phelan have been fully considered but they are not persuasive. Applicant argues that the new amendments and claims overcome the rejections over Phelan.
In response, the Phelan molecule reads on condition III, wherein the base polymer is a methacrylate (paragraph 31), RA2a is a hydroxyaralkyl (
    PNG
    media_image5.png
    140
    157
    media_image5.png
    Greyscale
)and RD4a is hydroxyalkyl (
    PNG
    media_image6.png
    48
    117
    media_image6.png
    Greyscale
).  All limitations are met.
As to the new claims, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764